— In an action to recover damages for breach of contract and for injunctive relief, the defendant appeals from (1) an order of the Supreme Court, Nassau County (Levitt, J.), dated August 29, 1985, which denied his motion to be relieved of his default in answering the complaint and to compel the plaintiff to accept *454service of his answer, and (2) an order of the same court, entered October 30, 1985, which denied his motion for reargument.
Ordered that the appeal from the order entered October 30, 1985, is dismissed as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated August 29, 1985, is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
Special Term correctly denied the defendant’s motion to be relieved of his default in answering the complaint herein since the defendant failed to demonstrate a reasonable excuse therefor and that he possessed a meritorious defense to the action. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.